DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
Claim 1 and claim 5 each recite “isophorone diisocyanate”. While the specification recites the abbreviation “IPDI” ([0040], Example 1), the specification never explicitly recites the corresponding chemical name. “IPDI” should read “isophorone diisocyanate (IPDI)”.
Claim 1 and claim 5 each recite “dicylohexylmethylmethane-4,4’-diisocyanate”. While the specification recites the abbreviation “H12MDI” ([0042], Example 3), the specification never explicitly recites the corresponding chemical name. “H12MDI” should read “dicyclohexylmethane-4,4’-diisocyanate (H12MDI)”.
Claim 1 and claim 5 each recite “polytetramethylene ether glycol having a molecular weight of 650, 1000, or 2000”. While the specification recites the abbreviation “PTMEG2000” ([0040], Example 1), “PTMEG650” ([0041], Example 2), and “PTMEG1000” ([0045], Example 6), the specification never explicitly recites the corresponding chemical name. “PTMEG2000” should read “polytetramethylene ether glycol (PTMEG) 2000”, “PTMEG650” should read .

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:
Claim 1, line 4: “dicyclohexylmethylmethane-4,4’-diisocyanate” should read “dicyclohexylmethane-4,4’-diisocyanate”. This is based off the fact that the specification recites “H12MDI” (see Examples), which is dicyclohexylmethane-4,4’-diisocyanate.
Claim 1, line 4: “17wt% to 41wt%” should read “17 wt% to 41 wt%”.
Claim 1, line 8: “31wt% to 78wt%” should read “31 wt% to 78 wt%”.
Claim 1, lines 8-9: “2wt% or 4wt%” should read “2 wt% or 4 wt%”.
Claim 1, lines 14-15: “0.0014wt% or 0.0005wt%” should read “0.0014 wt% or 0.0005 wt%”.
Claim 1, line 17: “20 to 50 µm” should read “20 µm to 50 µm”. This is based off the fact that the claim recites ranges with units as “number + unit to number + unit” (see, e.g., line 4, “17 wt% to 41 wt%”).
Claim 1, line 17: “having transparency over 90%” should most likely read “having a transparency over 90%”.
Claim 5, line 3: “20 to 50 µm” should read “20 µm
Claim 5, lines 3-4: “having transparency over 90%” should most likely read “having a transparency over 90%”.
Claim 5, line 7: “dicyclohexylmethylmethane-4,4’-diisocyanate” should read “dicyclohexylmethane-4,4’-diisocyanate”. This is based off the fact that the specification recites “H12MDI” (see Examples), which is dicyclohexylmethane-4,4’-diisocyanate.
Claim 5, line 7: “17wt% to 41wt%” should read “17 wt% to 41 wt%”.
Claim 5, line 11: “31wt% to 78wt%” should read “31 wt% to 78 wt%”.
Claim 5, lines 11-12: “2wt% or 4wt%” should read “2 wt% or 4 wt%”.
Claim 5, lines 17-18: “0.0014wt% or 0.0005wt%” should read “0.0014 wt% or 0.0005 wt%”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 9, 11, 13, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 1, while there is support in the specification for the amount of polytetramethylene ether glycol 650/1000/2000 being 50-80 wt% (see instant specification, [0032], Chart 1) and support for specific amounts of specific polytetramethylene ether glycols in the Examples, there is no support in the specification for a lower limit of 31 wt% as claimed for any of the polytetramethylene ether glycol 650/1000/2000.
With respect to claim 5, while there is support in the specification for the amount of polytetramethylene ether glycol 650/1000/2000 being 50-80 wt% (see instant specification, [0032], Chart 1) and support for specific amounts of specific polytetramethylene ether glycols in the Examples, there is no support in the specification for a lower limit of 31 wt% as claimed for any of the polytetramethylene ether glycol 650/1000/2000.
Claims 9, 11, 13, and 15 are rejected under 35 U.S.C. 112(a) due to their dependency on claim 5.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the claim recites “A waterborne polyurethane composition” in line 1, yet also recites “the waterborne polyurethane composition is a film or a membrane” in line 16. It is unclear if what is being claimed is only the composition, only an article, or a composition that is capable of being formed into an article. Clarification is respectfully requested. For examination purposes, the claim has been examined as if the claim is directed towards a single-layered film or membrane having a thickness of 20-50 µm and having a transparency over 90%.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Snow et al. (US 6,017,997, “Snow”) in view of Lubnin et al. (CN 103314025 B, “Lubnin”), Szycher (Szycher’s Handbook of Polyurethanes), Pflug et al. (US 6,537,931 B1, “Pflug”), and the evidence provided by Hsu et al. (US 2016/0303279 A1, “Hsu”). It is noted that the teachings of Lubnin are based off a machine translation of the reference included with the Office action mailed 18 December 2020.
With respect to claim 1, Snow teaches a waterborne polyurethane film (Col. 3, lines 60-67) used in medical devices (Abstract and Col. 3, lines 18-23 and lines 38-44). Snow further teaches the polyurethane is made from a polyisocyanate, a polyol, and a chain extender (Col. 4, lines 23-33). Snow teaches the polyisocyanate includes isophorone diisocyanate (IPDI) (Col. 4, lines 47-50), and provides inherent softness and relatively high tensile strength capabilities (Col. 4, lines 61-67). Therefore, it would have 
Snow does not teach wherein the polyether polyol is polytetramethylene ether glycol having a molecular weight of 650, 1000, or 2000, the content of polytetramethylene ether glycol is at a range of 31 wt% to 78 wt%, or the content of the catalyst is 0.0014 wt% or 0.0005 wt%, wherein the catalyst is organic zinc or organic bismuth, or wherein the waterborne polyurethane composition has a transparency over 90%.
Lubnin teaches the use of zinc carboxylic acid catalyst in the preparation of a urethane polymer to reduce the synthesis time or temperature ([0143]) present in the amount of about 5 ppm ([0145]), i.e. 0.0005%. Lubnin further teaches the polyurethane is used in medical products.
Snow and Lubnin are analogous inventions in the field of polyurethanes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane of Snow to contain a zinc carboxylic acid catalyst in an amount of about 5 ppm, i.e. 0.0005%, as taught by Lubnin in order to reduce the synthesis time and temperature of the polyurethane (Lubnin [0145]).
Snow in view of Lubnin does not disclose wherein the polyether polyol is polytetramethylene ether glycol having a molecular weight of 650, 1000, or 2000, the content of polytetramethylene ether glycol is at a range of 31 wt% to 78 wt%, or wherein the waterborne polyurethane has a transparency over 90%.
Szycher teaches polyurethanes made from polytetramethylene ether glycol (PTMEG) are high-performance polymers, which exhibit high engineering toughness, resiliency, high abrasion resistance, inherent hydrolysis resistance, and superior low-temperature properties (Page 48, 3.1.1.1 Polyethers, 2nd paragraph).
Snow in view of Lubnin and Szycher are analogous inventions in the field of polyurethanes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use polytetramethylene ether glycol, in amounts including that presently claimed, and having any molecular weight, including those presently claimed, in order to produce a polyurethane with desired high engineering toughness, resiliency, high abrasion resistance, inherent hydrolysis resistance, and superior low-temperature properties and having a desired molecular weight.
Snow in view of Lubnin and Szycher do not disclose wherein the waterborne polyurethane composition has a transparency over 90%.
Pflug teaches applying a substantially transparent coating to a substrate such that it does not significantly affect the pre-coated shade of a textile substrate (Col. 3, lines 23-26), i.e. fabric substrate.
Snow in view of Lubnin and Szycher and Pflug are analogous inventions in the field of coated fabrics.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a polyurethane film that has a transparency, including greater than 90% as presently claimed, in order to provide a polyurethane coating that does not affect the color or shade of the textile substrate on which it is placed.
Claims 5, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hibi et al. (US 2015/0297795 A1, “Hibi”) in view of Nagai et al. (JP 5,782,998 B2, “Nagai”), Snow et al. (US 6,017,997, “Snow”), Lubnin et al. (CN 103314025 B, “Lubnin”), Pflug et al. (US 6,537,931 B1, “Pflug”), Szycher (Szycher’s Handbook of Polyurethanes 
With respect to claim 5, Hibi discloses an article having a cell sheet attached to a cell sheet-adhesive coating attached to a support layer ([0014-0015]). Hibi additionally discloses the cell sheet is detachable and removable from the carrier ([0016]) and includes stem cells ([0075]). Thus, the cell sheet corresponds to the cell carrier presently claimed. Given that Hibi discloses the article is used in transplantation and regenerative medicine ([0001]), then all the layers, including the cell sheet, would inherently be biocompatible. Further, given the cell sheet is a sheet of cells, it is clear that at some point, the cells will die and decay, i.e. are biodegradable. Hibi additionally discloses the support layer is made from polyurethane ([0050]); the support layer, i.e. polyurethane has a thickness of 5-500 µm ([0053]), which overlaps the claimed range. The cell sheet-adhesive coating corresponds to the functional adhesive layer presently claimed.
Hibi does not disclose a pressure sensitive adhesive layer between the polyurethane support layer and the cell sheet-adhesive coating, i.e. functional adhesive layer, nor wherein the polyurethane support is made from the composition presently claimed, nor wherein the polyurethane has a transparency over 90%.
Nagai Fig. 11, shown below, teaches an article having a support substrate 1, an adhesive layer 2, a cell adhesion layer 3 and culture layer 4 (the same layer), and a cell sheet 31 ([0126]). As can be seen from Fig. 11, the cell sheet 31 is removable from the rest of the article. Nagai teaches the adhesive layer is a pressure sensitive adhesive layer ([0025]) and serves to bond the support substrate and cell culture layer with desired strength ([0037]).

    PNG
    media_image1.png
    600
    507
    media_image1.png
    Greyscale

Nagai Fig. 11
Hibi and Nagai are analogous inventions in the field of removable cell sheets.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Hibi to contain a pressure sensitive adhesive layer between the support layer and the cell sheet-adhesive layer, i.e. functional adhesive layer, as taught by Nagai in order to bond the support layer and cell-sheet adhesive layer with desired strength (Nagai, [0037]) in order to ensure only the cell sheet is removed.
Hibi in view of Nagai does not disclose wherein the polyurethane support is made from the composition presently claimed, nor wherein the polyurethane has a transparency over 90%.
Snow teaches a waterborne polyurethane film (Col. 3, lines 60-67) used in medical devices (Abstract and Col. 3, lines 18-23 and lines 38-44). Snow further teaches the polyurethane is made from a polyisocyanate, a polyol, and a chain extender (Col. 4, lines 23-33). Snow teaches the polyisocyanate includes isophorone diisocyanate (IPDI) (Col. 4, lines 47-50), and provides inherent softness and relatively high tensile strength capabilities (Col. 4, lines 61-67). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the amount of isophorone diisocyanate, including over values presently claimed, in order to provide a polyurethane having desired softness and tensile strength capabilities. Snow additionally teaches the polyols include polyether polyols to make the polyurethane (Col. 5, line 15). The chain extender includes ethylene diamine (EDA) and phenylene diamine (Col. 7, lines 54-58 and lines 60-62). Snow further teaches 2,2-bis(hydroxymethyl) propionic acid is used when preparing the polyurethane (Col. 6, lines 6-10). While there is no explicit teaching that 2,2-bis(hydroxymethyl) propionic acid is a chain extender, given that it is identical to that of the present invention, then it would necessarily inherently be a chain extender. Snow further teaches that adding 2,2-bis(hydroxymethyl) propionic acid enhances the water-solubility of the polymer (Col. 6, lines 6-10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the amount of 2,2-bis(hydroxymethyl) propionic acid (i.e., second chain extender), including over values presently claimed, in order to provide a polymer having desired water-solubility. While there is no explicit teaching of a hard segment formed from the diisocyanate and ethylene diamine or phenylene diamine, or a soft segment made from the polyether  Snow teaches such a polyurethane has elastic properties (Col. 3, lines 60-66) and can be stretched to twice its original length at room temperature (Col. 4, lines 5-10).
Hibi in view of Nagai and Snow are analogous inventions in the field of medical devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane support layer of Hibi in view of Nagai to be the waterborne polyurethane taught by Snow in order to provide an 
Hibi in view of Nagai and Snow does not disclose wherein the polyether polyol is polytetramethylene ether glycol having a molecular weight of 650, 1000, or 2000, the content of polytetramethylene ether glycol is at a range of 31 wt% to 78 wt%, or the content of the catalyst is 0.0014 wt% or 0.0005 wt%, wherein the catalyst is organic zinc or organic bismuth, or wherein the waterborne polyurethane has a transparency over 90%.
Lubnin teaches the use of zinc carboxylic acid catalyst in the preparation of a urethane polymer to reduce the synthesis time or temperature ([0143]) present in the amount of about 5 ppm ([0145]), i.e. 0.0005%. Lubnin further teaches the polyurethane is used in medical products.
Hibi in view of Nagai and Snow and Lubnin are analogous inventions in the field of polyurethanes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane of Hibi in view of Nagai and Snow to contain a zinc carboxylic acid catalyst in an amount of about 5 ppm, i.e. 0.0005%, as taught by Lubnin in order to reduce the synthesis time and temperature of the polyurethane (Lubnin [0145]).
Hibi in view of Nagai, Snow, and Lubnin does not disclose wherein the polyether polyol is polytetramethylene ether glycol having a molecular weight of 650, 1000, or 2000, the content of polytetramethylene ether glycol is at a range of 31 wt% to 78 wt%, or wherein the waterborne polyurethane has a transparency over 90%.
Szycher teaches polyurethanes made from polytetramethylene ether glycol (PTMEG) are high-performance polymers, which exhibit high engineering toughness, resiliency, high abrasion resistance, inherent hydrolysis resistance, and superior low-temperature properties (Page 48, 3.1.1.1 Polyethers, 2nd paragraph).
Hibi in view of Nagai, Snow, and Lubnin and Szycher are analogous inventions in the field of polyurethanes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use polytetramethylene ether glycol, in amounts including that presently claimed, and having any molecular weight, including those presently claimed, in order to produce a polyurethane with desired high engineering toughness, resiliency, high abrasion resistance, inherent hydrolysis resistance, and superior low-temperature properties and having a desired molecular weight.
Hibi in view of Nagai, Snow, Lubnin, and Szycher do not disclose wherein the waterborne polyurethane composition has a transparency over 90%.
Pflug teaches applying a substantially transparent coating to a substrate such that it does not significantly affect the pre-coated shade of a textile substrate (Col. 3, lines 23-26), i.e. fabric substrate.
Hibi in view of Nagai, Snow, Lubnin, and Szycher and Pflug are analogous inventions in the field of coatings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a polyurethane film that has a transparency, including greater than 90% as presently claimed, in order to provide a polyurethane coating that does not affect the color or shade of the substrate on which it is placed.
While there is no explicit disclosure from Hibi in view of Nagai, Snow, Lubnin, Szycher, Pflug, and the evidence provided by Hsu regarding the adhesion strength between the cell sheet-adhesive coating, i.e. functional adhesive, and the pressure sensitive adhesive (PSA) layer being stronger than the adhesion between the cell sheet-adhesive coating, i.e. functional adhesive, and the cell sheet, i.e. cell carrier body, given the fact that the cell sheet is detachable, then the adhesion strength between the cell sheet-adhesive coating and PSA layer would necessarily inherently be stronger than the adhesion strength between the cell sheet-adhesive coating and the cell sheet as presently claimed.
With respect to claim 9, the cell layer is a sheet of cells, i.e. a membrane, and is attached to the cell sheet-adhesive coating, i.e. functional adhesive layer.
With respect to claim 15, Hibi discloses the cell sheet-adhesive coating, i.e. functional adhesive layer, contains a gelling agent (Hibi, [0044]), i.e. is a gel. Hibi further discloses the cell sheet-adhesive coating contains an antimicrobial, i.e. anti-bacteria, agent (Hibi, [0046]). While there is no disclosure regarding if the cell sheet-adhesive coating is an oily gel, an aqueous gel, or a silica gel, it is the examiner’s position that all gels fall within these categories and therefore it would have been obvious to one of ordinary skill in the art to choose an oily, aqueous, or silica gel and thereby arrive at the claimed invention. Further, while there is no disclosure that the cell sheet-adhesive coating, i.e. functional adhesive layer, is biocompatible, given that Hibi discloses the article is used in transplantation and regenerative medicine ([0001]), then all the layers, including the cell sheet-adhesive layer, would inherently be biocompatible.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hibi et al. (US 2015/0297795 A1) in view of Nagai et al. (JP 5,782,998 B2), Snow et al. (US 6,017,997), Lubnin et al. (CN 103314025 B), Pflug et al. (US 6,537,931 B1), Szycher (Szycher’s Handbook of Polyurethanes), and the evidence provided by Hsu et al. (US 2016/0303279 A1), hereinafter “modified Hibi”, as applied to claim 5 above, and further in view of Zimmermann et al. (EP 2 281 587 A1, “Zimmermann”) and Guelcher et al. (US 2007/0299151 A1, “Guelcher”). It is noted that the teachings of Nagai et al. are based off a machine translation of the reference included with the Office action mailed 16 June 2012, and the teachings of Zimmermann and Lubnin et al. are based off machine translations of the references included with the Office action mailed 18 December 2020.
 With respect to claim 11, modified Hibi does not disclose wherein the cell sheet, i.e. cell carrier body, is a film foam with a porous body, nor wherein an average size of the pores is 50 to 300 µm, nor wherein the porosity is above 80%.
Zimmermann teaches a biocompatible resorbable polyurethane foam ([0001]) used as a carrier material for cells ([0058]). Zimmermann further teaches the polyurethane foam has pore sizes of 50 to 450 µm so that skin and connective tissue cells can grow in optimally (see page 22, lines 886-889).
Modified Hibi and Zimmermann are analogous inventions in the field of cell carriers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cell sheet of modified Hibi to have pore sizes of 50 to 300 µm as taught by Zimmermann in order to provide a cell carrier sheet 
Modified Hibi in view of Zimmermann does not teach the porosity of the cell carrier.
Guelcher teaches a polyurethane foam (Abstract) as a polymer scaffold, i.e. carrier, for medical applications ([0032], [0048]). Guelcher further teaches the polyurethane foam has a porosity greater than 80% to promote the transport of cells ([0013]).
Modified Hibi in view of Zimmermann and Guelcher are analogous inventions in the field of medical devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cell carrier of modified Hibi in view of Zimmermann to have a porosity of greater than 80% as taught by Guelcher in order to promote the transport of cells (Guelcher, [0013]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hibi et al. (US 2015/0297795 A1) in view of Nagai et al. (JP 5,782,998 B2), Snow et al. (US 6,017,997), Lubnin et al. (CN 103314025 B), Pflug et al. (US 6,537,931 B1), Szycher (Szycher’s Handbook of Polyurethanes), and the evidence provided by Hsu et al. (US 2016/0303279 A1), hereinafter “modified Hibi”, as applied to claim 5 above, and further in view of Cao (US 2007/0274967 A1). It is noted that the teachings of Nagai et al. are based off a machine translation of the reference included with the Office action mailed .
With respect to claim 13, modified Hibi does not disclose wherein the cell carrier body is an aqueous gel, nor wherein the aqueous gel is a natural or an artificial material.
Cao teaches using stem cells on an aqueous gel carrier for cells ([0020]).
Modified Hibi and Cao are analogous inventions in the field of stem cell carriers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cell carrier body of modified Hibi to be an aqueous gel as taught by Cao in order to provide a layer of stem cells to a burn wound (Cao, [0020]). While there is no explicit disclosure regarding the aqueous gel being a natural or artificial material, it is the examiner’s position that all aqueous gels would fall within one of the two categories of natural or artificial materials, and thus the limitation is satisfied.

Response to Arguments
Due to the cancellation of claims 2-4, the 35 U.S.C. 103 rejections of claims 2-4 are withdrawn.
Applicant's arguments filed 24 September 2021 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. 103 rejections of claims 1 and 5, Applicant argues the prior art does not disclose the chosen materials or ranges presently claimed. 
In light of the new grounds of rejection as set forth above, the prior art does meet all the chosen materials and ranges presently claimed. As such, since the prior art discloses an identical invention as that presently claimed, then it would therefore have the same properties of the present invention.
Additionally, it is noted that Snow discloses the NCO/OH ratio is about 1.4/1 to 3.0/1 (claim 3), which overlaps with the presently claimed ratios. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the NCO/OH ratio, including values presently claimed, and thereby arrive at the claimed invention.
Further, there is no requirement in the claims regarding wound treatment. It is noted, however, that Snow does disclose the film is used in a variety of protection products for the medical industry (Abstract). Snow also discloses that medical devices include those for wound care are manufactured from materials having elastomeric properties (Col. 1, lines 17-21) and the polyurethane film of Snow has elastomeric properties (Col. 2, lines 45-46). Therefore, even if claimed, it would have been obvious 
With respect to Lubnin, note that while Lubnin do not disclose all the features of the present claimed invention, Lubnin is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely, the use of zinc carboxylic acid catalyst in the preparation of a urethane polymer to reduce the synthesis time or temperature and the amount present, and in combination with the primary reference, discloses the presently claimed invention.
With respect to Hsu, this reference is only used as an evidence reference to support the examiner’s position that the polyurethane of Snow inherently comprises hard segments and soft segments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STEVEN A RICE/Examiner, Art Unit 1787       

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787